Opinion issued December 5, 2002



 




In The
Court of Appeals
For The
First District of Texas
____________

NO. 01-02-00223-CV
____________

R. S.,  Appellant

V.

THE STATE OF TEXAS,  Appellees



On Appeal from the 313th District Court
Harris County, Texas
Trial Court Cause No. 0109439J



O P I N I O N	This is an appeal from a judgment entered January 29, 2002.  No filing fee,
clerk's record, reporter's record, or brief has been filed.  On August 29, 2002, we
abated the appeal and remanded it to the trial court to determine whether appellant
still wished to prosecute the appeal.  By letter dated October 10, 2002, the trial court
has informed this Court that after having examined its file, it has determined that it
did not have jurisdiction over the respondent because respondent was never served
with notice of the charge, and that, on its own motion, it has vacated the judgment.
The trial court thus concluded the appeal is moot.
	On November 14, 2002, we issued an order that stated:
	Notwithstanding the action taken by the trial court, appellant has not
paid the filing fee and there is nothing from the trial court in our record
showing that appellant is indigent.  Therefore, we will dismiss this
appeal November 25, 2002, unless appellant pays the filing fee and
demonstrates why this case should be retained on this Court's docket
given the trial court's action.  See Tex. R. App. P. 5, 42.3(b), (c)).

The time for appellant to respond to this Court's November 14, 2002 order has
expired and appellant has not paid the filing fee or demonstrated why this case 
should be retained on this Court's docket.
	Accordingly, we dismiss the appeal for want of prosecution.  See Tex. R. App.
P. 42.3(b), (c).
PER CURIAM
Panel consists of Justices Taft, Alcala, and Price. (1)
Do not publish.  Tex. R. App. P. 47.
1.    	The Honorable Frank C. Price, former Justice, Court of Appeals, First
District of Texas at Houston, participating by assignment.